DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5, 9-17 directed to method of manufacturing non-elected without traverse.  Accordingly, claims 1-5, 9-17 have been cancelled.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Please cancel claims 1-5, 9-17 drawn to a non-elected invention.

Allowable Subject Matter
Claims 6-8, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6: Kajiwara taught the previously claimed device (see final rejection dated 10/08/2021), but is silent with respect to the previous structure in combination with the amended limitations wherein the backside metal film is spaced away from a side surface of the SiC semiconductor substrate, and wherein the metal is exposed from the backside metal film in the region.
Regarding claim 18: Okabe taught the previously claimed device (see final rejection dated 10/08/2021), but is silent with respect to the previous structure in combination with the amended limitations a conductive bonding material located between the backside metal film and the metal surface of the base, wherein the conductive bonding material is in contact with the backside metal film and the metal surface of the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829